Status of the Application
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 10, 2021, has been entered.

	In response, the applicant amended claims 1, 8, and 15. Claims 1-21 are pending and currently under consideration for patentability.
 
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments, with respect to the rejection of claims 1-21 under 35 U.S.C. 101 have been fully considered and are not persuasive. The rejections of claims 1-21 under 35 U.S.C. 101 have been maintained accordingly.

Applicant specifically argues that 
1)	“The pending claims as amended recite additional elements beyond the alleged abstract idea of "Certain Methods of Organizing Human Activity…Claim 1 as amended more clearly recites that the notification message has not just information content intended to be used in a certain way, but also embedded instructions that cause the stakeholder device to execute specific actions. Moreover, Claim 1 as amended positively recites additional actions taken by the ED computing device in response to execution of those instructions at the stakeholder computing device…The API request automatically retrieves additional data relevant to the selected chart segment, without requiring the user of the stakeholder device to manually specify any parameters of the additional data for retrieval. The claim also positively recites receiving the interactivity API request (for which the instructions were provided) from the stakeholder device and retrieving the additional data…clicks on" or otherwise interacts with a particular segment of the initial visualization. In addition, these additional elements cannot be characterized as mere "extra-solution activity" because they directly embody a solution to a problem identified in Applicant's specification, namely that "the difficulty of detecting trends from the relative large amount of data may limit the merchant's ability to detect such events." (paragraph [0003]).


	The description of the instructions contained within the notification message and requirement to perform data retrieval steps using “an interactivity API request” either serve to link the judicial exception to a particular field of use and/or amount to insignificant extra-solution activity. This is because this material are incidental to the primary process/product and are a nominal/tangential addition to the claims. The method of presentation of the result and/or retrieving additional data is not integrated into the inventive concept to which the claims are directed. For example, that the notification may be configured to cause an interactive chart to be displayed which, upon selection, can retrieve additional related data via an API request, has no effect on (i.e., imposes no meaningful limits) on the process of identifying events from transaction data of which a stakeholder should be notified. This material amounts to i) selecting a particular data source or type of data to be manipulated (see MPEP2106.05(g) which explains limitations that  amount to selecting/defining a particular data source or type of data to be manipulated amount to insignificant extra-solution activity) and/or ii) an insignificant application of the idea, such as printing or downloading a menu after a process directed to generating one. Further evidence that this material is a nominal/tangential addition to the claims is that it was not included in the original set of claims. Additionally, these limitations may serve merely to generally link the use of the judicial exception to a particular technological environment or field of use. Specifically, it/they serve(s) to limit the application of the abstract idea to computing environments such as the internet where information is transmitted/retrieved using API/ HTTP requests. This reasoning was demonstrated in Intellectual Ventures I LLC v. Capital One Bank  (Fed. Cir. 2015), where the court determined "an abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer"). This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(g)).
	Applicant’s argument that the instructions contained within the notification message and requirement to perform data retrieval steps using “an interactivity API request” somehow embody a solution to the problem of “the difficulty of detecting trends from the relative large amount of data may limit the merchant’s ability to detect such events” is not persuasive. As best as understood, the solution to this problem is using general purpose computers to process FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016) and Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017)). The Examiner finds nothing in the process which enables the computers to process data more efficiently or more quickly. The Examiner only finds the requirement to perform the steps using generic computers, combined with the repetitive requirement to process the data “in near real-time”. Finally, the instructions contained within the notification message and requirement to perform data retrieval steps using “an interactivity API request” do nothing to enable the data to be processed more quickly or to enable the stakeholder to somehow detect trends more rapidly. Any interaction with the notification and subsequent data retrieval occurs after the data has been analyzed, after the trends have been detected, and after the notification has been transmitted to the stakeholder.

	Applicant’s arguments, with respect to the rejection of amended claims 1, 8, and 15 under 35 U.S.C. 102  have been considered, but are not persuasive. 
Applicant argues that  “Notably, Ghosh is silent with respect to causing a remote device to generate a computer visualization in near real-time to the event, as recited in Applicant's Claim 1.” Applicant’s argument is incommensurate with the scope of the claimed invention and is therefore not persuasive. Applicant’s claims do not require causing a remote device to generate a visualization in near real time to the event. Instead, Applicant’s claims only require transmitting a notification message to a stakeholder computer “in near real time”, and based on the comparison. There is no requirement that the visualization itself be generated “in near real time”, and there is no requirement that the transmission of the message occur “in near real time” to the event. In fact, there is no limitation describing what the transmission of the message occurs “in near real time” with respect to. A broadest reasonable interpretation of the claim is that the message is transmitted “in near real-time” with respect to some internal decision to transmit the 
Applicant further argues that “The Office Action at page 18 mistakenly concludes that "the final 'transmit' step is considered to be disjointed from the preceding steps" for purposes of the near real-time recitation because the transmit step is allegedly done "in response to an API request" sent at the stakeholder' s discretion.” This interpretation is not relied upon, nor is it required. The previous Examiner’s response appears to suggest that retrieving the visualization or additional information is only “in near real-time” responsive to an API request. Ghosh clearly discloses transmitting a notification message with an interactive chart visualization based on the comparison of the data derivative to the notification rule ([0067] & [0082]-[0083], [0090], [0137-141], [0162-167], Figs 7-15, smart chart data visualization techniques, Figs 18-219). Although Ghosh discloses some embodiments where the notification message is transmitted based on a schedule ([0084]), Ghosh also discloses an embodiment where the notification message may be transmitted “in near real-time” based on the comparison ([0059] “In one embodiment, an impact event is identified when an impact event trigger…is satisfied. Upon an identification of an impact event, the merchant analytics computing device may notify a user of the identified impact event. This notification may occur through a user computing device and associated user interface, on which…displays a notification and/or other information…may be a report…may cause the report to be presented…and/or cause an e-mail to be sent to an address of the user which includes the report” – As such, Ghosh teaches that the notification message may be sent “in near-real time” based on the identification of the impact event (wherein the notification rule is the same as the event detection logic and this rule is inherently compared to an at least temporarily stored event data record))

	For the sake of expediting prosecution, the Examiner notes that there are several pertinent prior art references cited at the end of this action which disclose various claimed features.
Prior art reference Braff discloses a system which processes various credit/financial transactions in combination with location data in real-time ([0015] & [0007]) to derive various metrics/indicators ([0022]-[0025] & [0040]) to detect potential economic opportunity events ([0004] & [0016] & [0030] & [0040]) and can compare the these metrics/indicators to notification rules in real-time to present real-time alerts to stakeholders (e.g., merchants) so that they can react quickly to various economic opportunities ([0040] real-time alert triggering rules & [0030] target with promotion offers based on identified opportunity).
Prior art reference Locherer discloses a system which processes various credit/financial transactions in combination with location data in real-time ([0009] & [0030] & [0034]) to derive various metrics/indicators ([0030], [0013], [0024]) to detect economically-significant events ([0030], [0009], [0013], [0024]) and can compare the these metrics/indicators to notification rules in real-time to present real-time alerts to stakeholders (e.g., merchants) so that they can react quickly ([0009] & [0030] & [0033]-[0034] & [0020]).
Prior art reference Unser discloses a system which processes various credit/financial transactions in combination with location data ([0025] & [0029]) to derive various metrics/indicators ([0029]-[0030] & [0040]-[0044]) to detect economically-significant events ([0047] & [0107] detect stockpiling events]) and can compare the these metrics/indicators to notification rules in to present alerts to stakeholders (e.g., merchants) so that they can react quickly ([0047] & [0110] alerting of stockpiling events so merchants so merchant can react quickly).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.



The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“the ED computing device configured to: receive…calculate…identify…store…retrieve…compare…and transmit” in claim 1, and “the ED computing device configured to: determine…and retrieve…” in claim 3. More specifically, the Examiner understands the “one or more processors” and “one or more memory devices” recited in claim 1 constitute sufficient structure to perform the recited functions.

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim(s) 1-21 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1:
(Step 1: YES).
 
Step 2A - Prong One:
In prong one of step 2A, the claim(s) is/are analyzed to evaluate whether it/they recite(s) a judicial exception.

Claim 1 (representative of independent claim(s) 8 and 15) recites/describes the following steps; 
calculate in near real-time a first data derivative based at least in part on the received location data and transaction data; 
identify in near real-time an event associated with the first geographic location based at least in part on the received location data and the transaction data; 
store in near real-time an identified event data record…wherein the identified event data record includes at least the first data derivative, a first location identifier from the location data, and the identified event;
retrieve in near real-time a notification rule associated with a first stakeholder based at least in part on the location data;
compare in near real-time the first data derivative to the notification rule;
transmit in near real-time a notification message to a first stakeholder…based on the comparison, wherein the notification message includes…a chart segment 
receive a request from the first stakeholder…in response to the interaction with the chart segment; and 
transmit the additional data in response

These steps, under its broadest reasonable interpretation, describe or set-forth identifying an event from calculated derivative data based on analyzing received location and transaction data, and transmitting a notification message to a stakeholder in accordance with a notification rule, which amounts to a commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); and/or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.

As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A – Prong One: YES).
Independent claim(s) 8 and 15 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.
Each of the depending claims likewise recite/describe these steps (by incorporation - and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A - Prong Two:
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.

The claim(s) recite the additional elements/limitations of
“an event detection (ED) computing device comprising one or more processors in communication with one or more memory devices
“the method implemented using an event detection (ED) computing device including a processor in communication with a memory” (claim 8) 
“a non-transitory computer-readable storage medium having computer-executable instructions embodied thereon, wherein when executed by an event detection (ED) computing device including a processor in communication with a memory, the computer-executable instructions cause the ED computing device to” (claim 15)
“receive real time data from a real time data source, wherein the real time data includes location data identifying a first geographic location and transaction data for transactions relating to the first geographic location, the transactions initiated by a plurality of individuals” (claims 1, 8, and 15)
“store…in a database” (claims 1, 8, and 15)
“transmit in near real-time a notification message to a first stakeholder computing device associated with the first stakeholder…wherein the notification message includes i) visualization instructions configured to cause an application executing on the first stakeholder computing device to generate a computer visualization associated with the identified event, the computer visualization including a chart segment, and  ii) interactivity instructions including instructions for an interactivity API request, the interactivity instructions configured to cause the application to send the interactivity API request to the ED computing device in response to interaction with the chart segment, the interactivity API 221652-00918 PATENT request configured to retrieve additional data associated with the chart segment from the ED computing device” (claims 1, 8, and 15)
“receive the interactivity API request from the first stakeholder computing device in response to the interaction with the chart segment” (claims 1, 8, and 15)
“transmit the additional data in response to the interactivity API request” (claims 1, 8, and 15)
“receive an API request…transmit an API response” (claims 6, 13, and 20)

The requirement to execute the claimed steps/functions using “an event detection (ED) computing device comprising one or more processors in communication with one or more memory devices” (claim 1) and/or “an event detection (ED) computing device including a processor in communication with a memory” (claim 8) and/or “a non-transitory computer-readable storage medium having computer-executable instructions embodied thereon, wherein when executed by an event detection (ED) computing device including a processor in communication with a memory” (claim 15) is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)).
The recited additional element(s) of  “store…in a database” (claims 1, 8, and 15) and/or “transmit in near real-time a notification message to a first stakeholder computing device associated with the first stakeholder…wherein the notification message includes i) visualization instructions configured to cause an application executing on the first stakeholder computing device to generate a computer visualization associated with the identified event, the computer visualization including a chart segment, and  ii) interactivity instructions including instructions for an interactivity API request, the interactivity instructions configured to cause the application to send the interactivity API request to the ED computing device in response to interaction with the chart segment, the interactivity API 221652-00918 PATENT request configured to retrieve additional data associated with the chart segment from the ED computing device” (claims 1, 8, and 15), “receive the interactivity API request from the first stakeholder computing device in response to the interaction with the chart segment” (claims 1, 8, and 15), and/or “transmit the additional data in response to the interactivity API request” (claims 1, 8, and 15) and/or “receive an API request…transmit an API response” (claims 6, 13, and 20) serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. Specifically, it/they serve(s) to limit the application of the abstract idea to computing environments such as the internet where information is transmitted/retrieved using API/ HTTP requests (e.g., as opposed to delivering a physical report or other form of electronic transmission). This reasoning was demonstrated in Intellectual Ventures I LLC v. Capital One Bank  (Fed. Cir. 2015), where the court determined "an abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer"). This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(g)).
computing device associated with the first stakeholder…wherein the notification message includes i) visualization instructions configured to cause an application executing on the first stakeholder computing device to generate a computer visualization associated with the identified event, the computer visualization including a chart segment, and  ii) interactivity instructions including instructions for an interactivity API request, the interactivity instructions configured to cause the application to send the interactivity API request to the ED computing device in response to interaction with the chart segment, the interactivity API 221652-00918 PATENT request configured to retrieve additional data associated with the chart segment from the ED computing device” (claims 1, 8, and 15), “receive the interactivity API request from the first stakeholder computing device in response to the interaction with the chart segment” (claims 1, 8, and 15), and “transmit the additional data in response to the interactivity API request” (claims 1, 8, and 15) and/or “receive an API request…transmit an API response” (claims 6, 13, and 20) additionally simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). The term “extra-solution activity” is understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. The recited additional element(s) do are deemed “extra-solution” because the method of presentation of the result and/or retrieving additional data is not integrated into the inventive concept to which the claims are directed. For example, that the notification may be configured to cause an interactive chart to be displayed which, upon selection, can retrieve additional related data via an API request, has no effect on (i.e., imposes no meaningful limits) on the process of identifying events from transaction data of which a stakeholder should be notified. This material amounts to i) selecting a particular data source or type of data to be manipulated (see MPEP2106.05(g) which explains limitations that  amount to selecting/defining a particular data source or type of data to be manipulated amount to insignificant extra-solution activity) and/or ii) an insignificant application of the idea, such as printing or downloading a menu after a process directed to generating one. Further evidence that this material is a nominal/tangential addition to the claims is that it was not included in the original set of claims.This/these limitation(s) do/does not impose any meaningful limits on practicing the see MPEP 2106.05(h)).
Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology-based problem.
Dependent claims 2-5, 7, 9-12, 14, 16-19, and 21 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-5, 7, 9-12, 14, 16-19, and 21 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).

The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A – Prong two: NO).

Step 2B:
In step 2B,  the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966)

As discussed above in “Step 2A – Prong 2”, the requirement to execute the claimed steps/functions using “an event detection (ED) computing device comprising one or more processors in communication with one or more memory devices” (claim 1) and/or “an event detection (ED) computing device including a processor in communication with a memory” (claim 8) and/or “a non-transitory computer-readable storage medium having computer-executable instructions embodied thereon, wherein when executed by an event detection (ED) computing device including a processor in communication with a memory” (claim 15) is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. These limitations therefore do not qualify as “significantly more” (see MPEP 2106.05(f)).
As discussed above in “Step 2A – Prong 2”, the recited additional element(s) of “store…in a database” (claims 1, 8, and 15) and/or “transmit in near real-time a notification message to a first stakeholder computing device associated with the first stakeholder…wherein the notification message includes i) visualization instructions configured to cause an application executing on the first stakeholder computing device to generate a computer visualization associated with the identified event, the computer visualization including a chart segment, and  ii) interactivity instructions including instructions for an interactivity API request, the interactivity instructions configured to cause the application to send the interactivity API request to the ED computing device in response to interaction with the chart segment, the interactivity API 221652-00918 PATENT request configured to retrieve additional data associated with the chart segment from the ED computing device” (claims 1, 8, and 15), “receive the interactivity API request from the first stakeholder computing device in response to the interaction with the chart segment” (claims 1, 8, and 15), and/or “transmit the additional data in response to the interactivity API request” (claims 1, 8, and 15) and/or “receive an API request…transmit an API response” (claims 6, 13, and 20) serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. These limitations therefore do not qualify as “significantly more” (see MPEP 2106.05(g)).

As discussed above in “Step 2A – Prong 2”, the recited additional element(s) of “transmit in near real-time a notification message to a first stakeholder computing device associated with the first stakeholder…wherein the notification message includes i) visualization instructions configured to cause an application executing on the first stakeholder computing device to generate a computer visualization associated with the identified event, the computer visualization including a chart segment, and  ii) interactivity instructions including instructions for an interactivity API request, the interactivity instructions configured to cause the application to send the interactivity API request to the ED computing device in response to interaction with the chart segment, the interactivity API 221652-00918 PATENT request configured to retrieve additional data associated with the chart segment from the ED computing device” (claims 1, 8, and 15), “receive the interactivity API request from the first stakeholder computing device in response to the interaction with the chart segment” (claims 1, 8, and 15), and “transmit the additional data in response to the interactivity API request” (claims 1, 8, and 15) and/or “receive an API request…transmit an API response” (claims 6, 13, and 20) additionally simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). These additional element(s), taken individually or in combination, additionally amount to well-understood, routine and conventional activities previously known to the industry, appended to the judicial exception. These additional elements, taken individually or in combination, are well-understood, routine and conventional to those in the field of computer networking and advertising/marketing. These limitations therefore do not qualify as “significantly more”. (see MPEP 2106.05(d)).This conclusion is based on a factual determination. The determination that receiving data/messages over a network is well-understood, routine, and conventional is supported by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015);  buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of receiving data/messages over a network. Furthermore, Examiner takes Official Notice that interactive charts and API requests formatted as HTTP requests were well-understood, routine, and conventional at the effective filing date of the claimed invention. Furthermore, this fact is evidenced by Applicant’s own specification which omits the details of this process  as they were already known to a PHOSITA.
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to e.g., mere data gathering, post-solution activity), and appended with well-understood, routine and conventional activities previously known to the industry.
Dependent claims 2-5, 7, 9-12, 14, 16-19, and 21 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-5, 7, 9-12, 14, 16-19, and 21 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).

The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ghosh et al. (US 2016/0335649 A1 -  hereinafter Ghosh)
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.


With respect to claims 1, 8, and 15, Ghosh teaches an event detection (ED) computing device comprising one or more processors in communication with one or more memory devices (Fig. 1, “112”); a method of detecting location-related events from a real time data source, the method implemented using an event detection (ED) computing device including a processor in communication with a memory; and a non-transitory computer-readable storage medium having computer-executable instructions embodied thereon, wherein when executed by an event detection (ED) computing device including a processor in communication with a memory, the computer-executable instructions cause the ED computing device to;
receive real time data from a real time data source, wherein the real time data includes location data identifying a first geographic location and transaction data for transactions relating to the first geographic location, the transactions initiated by a plurality of individuals ([0002]-[0007], [0020-21], [0039], [0091])
calculate in near real-time a first data derivative based at least in part on the received location data and transaction data; ([0002-7], [0020-21], [0024-26], [0040-42], [0045-46], [0049-54], [0058-69], [0090-91], [0132-133], [0141-146], [0155-158], [0175-177]) (The Examiner understands the “data derivative” limitation to be satisfied by any of the aggregate and relative time-based resultant data of Ghosh in accordance with [0017], [0024], and [0026] of Applicant’s specification)
identify in near real-time an event associated with the first geographic location based at least in part on the received location data and the transaction data; ([0002-7], [0020-21], [0024-26], [0040-42], [0045-46], [0049-54], [0058-69], [0090-91], [0132-133], [0141-146], [0155-158], [0175-177])
store in near real-time an identified event data record in a database, wherein the identified event data record includes at least the first data derivative, a first location identifier from the location data, and the identified event; ([0060], [0079], [0129])
retrieve in near real-time a notification rule associated with a first stakeholder based at least in part on the location data; ([0004-5], [0021], [0059-66], [0148], [0158])
compare in near real-time the first data derivative to the notification rule ([0004-5], [0021], [0059-66], [0148], [0158]);
transmit in near real-time a notification message to a first stakeholder computing device associated with the first stakeholder based on the comparison, ([0059] “In one embodiment, an impact event is identified when an impact event trigger…is satisfied. Upon an identification of an impact event, the merchant analytics computing device may notify a user of the identified impact event. This notification may occur through a user computing device and associated user interface, on which…displays a notification and/or other information…may be a report…may cause the report to be presented…and/or cause an e-mail to be sent to an address of the user which includes the report” – As such, Ghosh teaches that the notification message may be sent “in near-real time” based on the identification of the impact event (wherein the notification rule is the same as the event detection logic and this rule is inherently compared to an at least temporarily stored event data record), ([0067] & [0082]-[0083], [0090], [0137-141], [0162-167], Figs 7-15, smart chart data visualization techniques, Figs 18-219)
wherein the notification message includes i) visualization instructions configured to cause an application executing on the first stakeholder computing device to generate a computer visualization associated with the identified event, the computer visualization including a chart segment, [0137-141], [0162-167], Figs 7-15, smart chart data visualization techniques, Figs 18-219)
ii) interactivity instructions including instructions for an interactivity API request, the interactivity instructions configured to cause the application to send the interactivity API request to the ED computing device in response to interaction with the chart segment, the interactivity API 221652-00918 PATENT request configured to retrieve additional data associated with the chart segment from the ED computing device; ([0066] requests for data are API requests and therefore message comprises interactivity instructions because message comprises interactive chart configured for interactivity requests, [0137-141], [0162-167], Figs 7-15, smart chart data visualization techniques, Figs 18-219)
receive the interactivity API request from the first stakeholder computing device in response to the interaction with the chart segment; and ([0137-141], [0162-167], Figs 7-15, smart chart data visualization techniques, Figs 18-219, requests are interactivity API requests per [0066])
transmit the additional data in response to the interactivity API request ([0137-141], [0162-167], Figs 7-15, smart chart data visualization techniques, Figs 18-219, requests are interactivity API requests per [0066])

With respect to claims 2, 9, and 16, Ghosh teaches the device of claim 1, the method of claim 8, and the medium of claim 15;
wherein the real time data includes payment card transaction data ([0002-7], [0020-21], [0026], [0039])

With respect to claims 3, 10, and 17, Ghosh teaches the device of claim 1, the method of claim 8, and the medium of claim 15;
wherein the ED computing device is further configured to: determine at least one lookup value included in the real time data, wherein the at least one lookup value includes at least one cardholder identifier for identifying a cardholder who initiated at least one payment transaction included in the real time data; and retrieve insight data from a data provider computing device based at least in part on the at least one lookup value ([0099], [0104], [0113])

With respect to claims 4, 11, and 18, Ghosh teaches the device of claim 3, the method of claim 10, and the medium of claim 17;
wherein the first data derivative is based at least in part on the insight data, and wherein the insight data includes card product identifiers associated with each of the cardholder identifiers ([0099], [0104], [0113])

With respect to claims 5, 12, and 19, Ghosh teaches the device of claim 3, the method of claim 10, and the medium of claim 17;
wherein insight data includes payment card transaction history associated with each cardholder identifier included in the at least one lookup value ([0099], [0104], [0113])

With respect to claims 6, 13, and 20, Ghosh teaches the device of claim 1, the method of claim 8, and the medium of claim 15;
wherein the ED computing device is further configured to: receive an API request, wherein the API request includes at least one location identifier and a stakeholder device identifier; 321652-00918 PATENT retrieve at least one identified event data record from the database based on the at least one location identifier; and transmit an API response based on the stakeholder device identifier, wherein the API response includes the at least one identified event data record ([0066] & [0077-78], [0085], [0112], [0117])

With respect to claims 7, 14, and 21, Ghosh teaches the device of claim 1, the method of claim 8, and the medium of claim 15;
wherein the notification rule includes a data derivative threshold, and wherein the notification rule is configured to cause the ED computing device to send the notification message to the first stakeholder when the first data derivative satisfies the data derivative threshold ([0004-5], [0021], [0059-66], [0148], [0158])

Prior Art of Record
	The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Braff et al. (U.S. PG Pub No. 2015/0073954, March 12, 2015) teaches a system which processes various credit/financial transactions in combination with location data in real-time ([0015] & [0007]) to derive various metrics/indicators ([0022]-[0025] & [0040]) to detect potential economic opportunity events ([0004] & [0016] & [0030] & [0040]) and can compare the these metrics/indicators to notification rules in real-time to present real-time alerts to stakeholders (e.g., merchants) so that they can react quickly to various economic opportunities ([0040] real-time alert triggering rules & [0030] target with promotion offers based on identified opportunity)

Locherer et al. (U.S. PG Pub No. 2010/0250310, September 30, 2010) discloses a system which processes various credit/financial transactions in combination with location data in real-time ([0009] & [0030] & [0034]) to derive various metrics/indicators ([0030], [0013], [0024]) to detect economically-significant events ([0030], [0009], [0013], [0024]) and can compare the these metrics/indicators to notification rules in real-time to present real-time alerts to stakeholders (e.g., merchants) so that they can react quickly ([0009] & [0030] & [0033]-[0034] & [0020])

Unser et al. (U.S. PG Pub No. 2016/0034925, February 4, 2016) discloses a system which processes various credit/financial transactions in combination with location data ([0025] & [0029]) to derive various metrics/indicators ([0029]-[0030] & [0040]-[0044]) to detect economically-significant events ([0047] & [0107] detect stockpiling events]) and can compare the these metrics/indicators to notification rules in to present alerts to stakeholders (e.g., merchants) so that they can react quickly ([0047] & [0110] alerting of stockpiling events so merchants so merchant can react quickly)

Tietzen (U.S. PG Pub No. 2015/0006244, January 1, 2015) teaches analyzing transaction data in real-time to derive various metrics/indicators to identify events (e.g., pattern/trend events) ([0228]-[0229] and comparing these various 

Olsson et al. (U.S. Patent No. 9,373,078, June 21, 2016) teaches analyzing transaction data in real-time to derive various metrics/indicators to identify events (e.g., pattern/trend events) and comparing these various metrics/indicators to rules to generate real-time alerts for stakeholders (abstract)

	Conclusion

	No claim is allowed

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DETWEILER whose telephone number is (571)-272-4704.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571)-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M DETWEILER/Primary Examiner, Art Unit 3621